Case 7:19-cr-00244-VB Document 63 Filed 09/17/20 Page ve 1

Case 7:19-cr-00244-VB Document 62 Filed 09/16/20 Page1o

ft
1

LAW OFFICES ae
JOHN s. WALLENSTEIN Js cy

 

Garden City, New York 11530 [ELECTR Ron ICALLY ¥
(516) 742-5600 Fax (516) 742- 30 ee its _
Email: JSWallensteinEsq@outlook. con? | © FILED. Dy =<

 
 
 
    
   

September 16, 2

BY ECF

Hon, Vincent Briccetti
United States District Court, SD
300 Quarropas Street

White Plains, New York 10601

APPLICATION GRANT&B
SO ORDERED:

 

Vincent L. Briccetti, U.S.DJ.
Dated: waite —— .
Re: United States v. Carmen Torres nite Plains, N’

Docket # 19 CR 244\(VB) Cont o2 0 fo

(2{28(20 20 of \2:00 p.m.

Dear Judge Briccetti,

is presently scheduled for October 5
ther is scheduled for surgery“on
are of her elde

Sentencing for the above defend
My client resides with her parents, and hé
October 3. My client will need to be available for
for an extended period of time thereafter.

We respectfully request that sentencing be adjourned until December 28,
2020 at 12:00 PM. The Government consents to this application, and Ms.
‘Hilbert confirms the Court’s availability.

Thank you for your courtesy and consideration.

Respectfully yours,

JOHN S. WALLENSTEIN
JSW/hs
cc: AUSA Emily Deininger (by email)
USPO Sara Willette (by email)

LS.

      
   
     

 
    
     

 
